DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 3/15/2022 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019, 10/28/2020, and 3/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassab (US 2016/0135842). 
In regard to claim 1, Kassab discloses a catheter insertion system (900; see at least Figure 13), comprising: a disposable catheter unit (100) comprising a needle (102), a guidewire (400) passing through the needle, and a deployable catheter (106, 600) disposed over the needle; and a detection unit (1000) coupled to the catheter unit (see Figure 10 and par. [0063]), the detection unit comprising circuitry electrically coupled to the needle and the guidewire and configured to measure resistance between the guidewire and the needle (via sensor 904, see par. [0061], see Figure 13) while the catheter unit is inserted into a patient and configured to determine an anatomical space within which an end portion of the catheter unit is located within the patient based on the measured resistance (see par. [0064]).
In regard to claim 2, Kassab discloses wherein the needle (102) acts as a first electrode and the guidewire (400) acts as a second electrode (needles and guidewires are metallic structures; a metallic structure is capable of acting like an electrode).
In regard to claim 3, Kassab discloses wherein the circuitry is configured to differentiate whether the end portion of the catheter unit is positioned in blood or in subcutaneous tissue based on the measured resistance (see par. [0064]).
In regard to claim 6, Kassab discloses wherein the catheter unit further comprises a connector (906) that electrically couples the needle and the guidewire to the detection unit (see par. [0062].
In regard to claim 7, Kassab discloses wherein electrical insulation (rubber of 106) is provided between the guidewire and the needle (see Figure 4) to prevent a short circuit (see par. [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of Kume et al. (US 2016/0158502).
In regard to claim 10, Kassab discloses a catheter insertion system (900; see at least Figure 13), comprising: a disposable catheter unit (100) comprising a needle (102), a first guidewire (400), and a deployable catheter (106, 600) disposed over the needle; and a detection unit (1000) coupled to the catheter unit (see Figure 10 and par. [0063]), the detection unit comprising circuitry electrically coupled to the first guidewire and configured to measure resistance between distal ends of the first guidewire and the needle (via sensor 904, see par. [0061], see Figure 13) while the catheter unit is inserted into a patient and configured to determine an anatomical space within which an end portion of the catheter unit is located within the patient based on the measured resistance (see par. [0064]).
Kassab fails to disclose a second guidewire passing through the needle and wherein the detector unit is configured to measure resistance between the distal ends of the first guidewire and the second guidewire as is recited in claim 10.
However, in the light of the disclosure of Kassab (see in particular embodiment in fig. 11, wherein two impedance sensors 904 are disposed/embedded on the distal end of the same guidewire 400), this difference is considered merely a variation of the device of Kassab and a person skilled in the art would arrive at the claimed invention by routine experimentation without applying any inventive effort.  Furthermore, Kume shows at Figure 17 that insertable catheters can include multiple guidewire lumen (1815, 1805) for multiple guidewires (see par. [0071]).  The multiple guidewires allow for insertion of the sheath and then insertion of interventional devices after sheath insertion.  Incorporation of multiple guidewires would not adversely affect the function of the Kassab device and would provide for means for inserting additional medical devices.
In regard to claim 11, the combination teaches wherein the first guidewire is electrically insulated from the second guidewire (via separate lumen (1815, 1805).
In regard to claim 12, Kassab teaches wherein the circuitry is configured to differentiate whether the end portion of the catheter unit is positioned in blood or in subcutaneous tissue based on the measured resistance (see par. [0064]).
In regard to claim 15, Kassab teaches wherein the catheter unit further comprises a connector (906) that electrically couples the needle and the guidewire to the detection unit (see par. [0062].
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of Meador et al. (US 6,024,704; hereafter Meador).
Kassab discloses all of the limitations recited in claim 1 but fails to expressly disclose “wherein the circuitry comprises a timer circuit” as is recited in claims 4 and 13.
In a similar art, Halperin discloses a digital timer circuit 132 connected with a microcomputer, wherein the timer circuit provides reduced power consumption for the operation of the device (see col. 9, lines 1-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kassab with the timer circuit of Meador to provide reduced power consumption during operation of the Kassab system.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of Harris (US 5,935,066).
Kassab discloses all of the limitations recited in claim 1 but fails to expressly disclose “wherein the circuitry comprises an AC Wheatstone bridge” as is recited in claims 5 and 14.
In a similar art, Harris discloses an AC Wheatstone bridge in a system for measuring impedance (see col. 6, lines 52-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kassab with the AC Wheatstone bridge of Harris to provide a known circuitry component in an impedance measuring unit.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of Voeller et al. (US 2014/0081244; hereafter Voeller).
Kassab discloses all of the limitations recited in claim 1 but fails to expressly disclose “wherein a portion of the guidewire within the needle is coated with an electrically insulating material, and an end of the guidewire is left bare” as is recited in claims 8 and 16.
In a similar art, Voeller discloses a guidewire (510) comprising a portion coated with an electrically insulating material (536) and an end portion (520) that is not coated with electrically insulating material (see Figure 8 and par. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kassab with the guidewire of Voeller to provide a known guidewire configuration.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of Stoianovici et al. (US 6,337,994; hereafter Stoianovici).
Kassab discloses all of the limitations recited in claim 1 but fails to expressly disclose “wherein an inner surface of the needle is coated with an electrically insulating material” as is recited in claims 9 and 17.
In a similar art, Stoianovici discloses a probe (10) with a needle sleeve (12) with a non-conductive material (20) coated on the inner surface of needle sleeve (12).  The material (20) provides the advantage of electrically isolating electrically conductive portions of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kassab with the non-conductive material of Stoianovici to electrically isolate conductive portions of the Kassab system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783